Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-24 are pending in this application.
Applicant’s election without traverse of the invention of Group I and mesotrione as the single disclosed species of the methylsulfonylphenyl ketone herbicide in the reply filed on 2/24/2022 is acknowledged.
	Claims 5-6 and 14-24 are withdrawn from further consideration as being directed to non-elected subject matter.  Applicant states in the response filed on 2/24/2022 that claims 16-17 may be readable on the elected subject matter, but claims 16-17 depend on claim 14, which is directed to topramezone, not mesotrione.  Accordingly, claims 
1-4 and 7-13 will presently be examined to the extent that they read on the elected subject matter, supra.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 7, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of Ensminger et al. (US 5,506,195) and Domb (US 7,919,113).  
Ensminger et al. (US 5,506,195) disclose mesotrione (“NMSC”) as an effective herbicide against a wide variety of grass and broadleaf weeds and sedges (column 1, line 26 to column 2, line11).  Mesotrione is formulated to contain adjuvants and carriers known to be used for “facilitating dispersion” and can contain as little as about 0.5 wt% or as much as about 95 wt% mesotrione depending on the formulation type (column 2, lines 17-30).  A solution of the active ingredient in an organic solvent is disclosed (column 3, lines 35-40).  Further inclusion of wetting, dispersing, or emulsifying agents at 0.1 to 15 wt% is disclosed (column 3, lines 44-49).  
Domb (US 7,919,113) discloses a stable dispersion concentrate composition for administering a lipophilic compound comprising (column 1, lines 19-23; column 3, lines 19-31 and 48-53; claim 1):
(i) at least one surfactant,

(iii) amphiphilic solvent, and 
(iv) lipophilic compound.  
The (ii) solid carrier is dissolved in concentrate composition (column 3, lines 4-8).  The (iii) amphiphilic solvent can be N-methylpyrrolidone, ethyl lactate, or a mixture thereof (column 3, line 54 to column 4, line 15; column 4, lines 42-46; Example 7; claims 2-3)1.  Mixture of N-methylpyrrolidone and ethyl lactate is exemplified in Example 7, although the (iv) lipophilic compound is not mesotrione.  The (iv) lipophilic compound can be a herbicide (column 7, lines 13-16; claim 13).  
	 The cited prior art references do not explicitly exemplify mesotrione formulated as a dispersible concentrate comprising about 0.1 to 40 wt% mesotrione and about 0.6 to 90 wt% water-miscible solvent such as N-methylpyrrolidone, with or without a co-solvent such as ethyl lactate.  However, Ensminger et al. teach formulating mesotrione with a solvent and surface active ingredients to provide a dispersible composition, and Domb teaches the use of a mixture of N-methylpyrrolidone and ethyl lactate for formulating a stable dispersion concentrate of various active ingredients, including herbicides.  Therefore, it would have been obvious for the ordinary skilled artisan to 
	The claimed proportions of about 0.1 to 40 wt% mesotrione and about 0.6 to 90 wt% of N-methylpyrrolidone would have been well within the skill of the ordinary skilled artisan based on the desired concentration strength of the formulation.  
Claim 13 recites about 0.1 to 15 wt% amount of a surfactant ingredient.  Such amount range for the surfactant is taught by Ensminger et al.  
Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, because every element of the invention and the claimed invention as a whole have been fairly disclosed or suggested by the teachings of the cited references.

Claims 1-4 and 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of Ensminger et al. (US 5,506,195) and Domb (US 7,919,113) in view of Fowler et al. (US 2011/0143938), Silwet L-77 Spray Adjuvant product information, and Omilinsky (US 2002/0045661). 
Teachings of Ensminger et al. and Domb were discussed above in the previous ground of rejection as they apply to claims 1-4, 7, and 13, and the discussion there is incorporated herein by reference.  This ground of rejection further addresses remaining claims 8-12.  
Fowler et al. (US 2011/0143938) disclose a liquid, non-aqueous herbicidal composition that can contain mesotrione and another herbicide, wherein Silwet L-77 
Silwet L-77 Spray Adjuvant product information discloses Silwet L-77 as an effective spray adjuvant for agricultural applications that has the advantage of increased spray coverage, rapid uptake, and rainfastness, with usefulness in a “broad range of agrochemical formulations” (first two pages, quoted text on second page).  
Omilinsky is cited solely to establish that Silwet L-77 is a surfactant that contains 84% polyalkyleneoxide modified heptamethyltrisiloxane and 16% allyloxypolyethyleneglycol methyl ether (paragraph 22).  
Claims 8-12 recite additional features for a surfactant to be used in a dispersible concentrate comprising about 0.1 to 40 wt% mesotrione and about 0.6 to 90 wt% of N-methylpyrrolidone.  The ordinary skilled artisan would have been motivated to select Silwet L-77 as a surfactant in a dispersible concentrate of mesotrione and N-methylpyrrolidone as claimed because of the many advantages of Silwet L-77 in the final use agricultural formulation such as increased spray coverage, as discussed above.  It is noted that Silwet L-77 meets the requirements of claims 8-12 because it is known to contain 84% polyalkyleneoxide modified heptamethyltrisiloxane and 16% allyloxypolyethyleneglycol methyl ether.  
Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, because every element of the invention and the claimed invention as a whole have been fairly disclosed or suggested by the teachings of the cited references.  
	For the foregoing reasons, all examined claims are rejected.  No claim is allowed. 
(571)272-0620.  The Examiner can normally be reached on Monday to Friday from 8:30 AM to 5 PM.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's SPE, Fereydoun Sajjadi, can be reached on (571)272-3311.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/JOHN PAK/Primary Examiner, Art Unit 1699                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Domb’s claim 2 recites N-methyl “pyrrolidine” instead of pyrrolidone.  The ordinary skilled artisan would have recognized this as an obvious spelling error because Domb teaches and exemplifies N-methyl pyrrolidone and does not disclose a pyrrolidine anywhere else. The only place where the pyrrolidine is mentioned is in claim 2, and this is obviously a typographical and spelling error given the teaching of the pyrrolidone throughout Domb’s disclosure.